DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 32-38, 40 and 42-46 are allowed.
	Claims 39 and 41 have been canceled.
2.	The closest prior art: Die Package and corresponding method for realizing a double side cooling of the Die Package, US Pat. Appln. Pub. 2011/0260314 (Minotti, Agatino).   
					Examiner’s Amendment
3.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
A.	Cancel claims 39 and 41. 
Authorization for this examiner's amendment was given in a telephone interview with David Longo on 2-26-21.    
				Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “the die pad frame has a projection disposed on the upper surface at an end portion of the die pad frame and protruding from an upper surface of a main body of the die pad frame in a direction that is parallel to the upper surface of the main body of the .
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NITIN PAREKH/Primary Examiner, Art Unit 2811